Dismissed and Opinion Filed December 7, 2015




                                              In The
                                   <rrnurt nf Appeals
                         lJiiftq ilintrid nf Wexan at !lallan
                                      No. 05-15-01223-CV

                    IN THE INTEREST OF C.C. AND J.C., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-09-14586-S

                              MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                   Opinion by Justice Bridges

       The filing fee, docketing statement, and clerk's record in this case are past due.       By

postcard dated October 8, 2015, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days. We expressly cautioned appellant that failure to

do so would result in dismissal of the appeal.     Also by postcard dated October 8, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days.    We cautioned appellant that failure to do so

might result in dismissal of the appeal. By letter dated October 28, 2015, we informed appellant

the clerk's record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk's record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk's record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant     tBBb~i~~¥~P, s!~otST.
                                                                                           DEC 2 1 2015
                                                                                          LISA MATZ
                                                                                      CLERK, 5th DISTRICT
do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of the clerk's record.

       Accordingly, we dismiss this appeal. See   TEX.   R. APP. P. 5; 37.3(b); 42.3(b),(c).




151223F.P05
                                                     /David L. Br__id-'--'g"'-'e_s/_.,------_ _ _ _ _ _ __
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               -2-
                                   C!Lourt of App£als
                       lJ1'iftl1 ilistrid of W£.xas at ilallas
                                     JUDGMENT

IN THE INTEREST OF C.C. AND J.C.,                  On Appeal from the 255th Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-09-14586-S.
No. 05-15-0 1223-CV                                Opinion delivered by Justice Bridges.
                                                   Justices Lang-Miers and Schenck
                                                   participating.

       In accordance with this Court's opinion ofthis date, we DISMISS the appeal.

       We ORDER that appellee Lyric Rodriguez recover her costs, if any, ofthis appeal from
appellant Candelario Chavez.


Judgment entered December 7, 2015.




                                             -3-
<.CLnni .uf l\pprds                                                     L- /       ~.·<·::.

1Ftfti1l'iHstrtct .uf Wcxas 'tf Dallas                         f)~!.\l~tl~~~ :?~;.~~)
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200                                        DEC:                                                              z
Dallas, Texas 75202                                            r··~.;~. ~~~    t                                                        ~)


                                                                                                                                       lj /                    $ 000.48
                                                                                                                                                                     ,··c 1 .·
                                                                                                                                                                          7   ))I;




                                                  CASE: 05-15-01223-CV
                                                  LYRIC RODRIGUEZ                                                                                                    ·~



                                                  1005 S. BELTI~E RD. APT. 105
                                                  GRAND PRAIRIE, TX 75051



                                         ?~J:i?i:tiii~,g:;:;                                                                                       i
                                                                               1d, j1,l 1111 j1j11 1j iJj d1i 1 ~ j1i, iuil 1i11 j, 11 ,1 ~ 1 iii1 1 ~ 1 i 1iii)!!